DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-11, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foxhoven et al. (US 2017/0310709 A1).
Foxhoven teaches a method comprising: 
storing, at a Domain Name System (DNS) device, data indicative of a user device and data indicative of a policy setting a level of access of the user device to a responding device; (Foxhoven; FIG. 1-12; ¶ [0026]-[0027], [0052]-[0066]; The embodiment(s) detail a DNS system, that stores user data indicating a user policy level.)
receiving, from the user device at the DNS device, a request for an Internet Protocol (IP) address of the responding device; (Foxhoven; FIG. 1-2; ¶ [0033]-[0034]; IP address lookup.) 
determining, at the DNS device based upon the request and the data indicative of the user device, that the policy applies to the request; and (Foxhoven; FIG. 1-2; ¶ [0060]-[0062], [0067]-[0070]; Determining at the DNS device based upon the request and data associated with a user device that has an associated policy.) 
applying the policy in response to the determining. (Foxhoven; FIG. 1-2; ¶ [0060]-[0066]; Applying the policy.) 

Re Claim 5 & 15, Foxhoven discloses the method of claim 1, wherein applying the policy comprises sending, to the user device, data indicative of an IP address of a notification server. (Foxhoven; FIG. 1-11; Background; ¶ [0031]-[0034], [0046]-[0056]; The embodiment(s) detail sending of IP addresses.) 

Re Claim 7, Foxhoven discloses the method of claim 1, wherein applying the policy comprises sending, to the user device, data indicative of the IP address of the 

Re Claim 8, Foxhoven discloses the method of claim 1, further comprising receiving, at the DNS device, the data indicative of the user device from a policy server. (Foxhoven; FIG. 1; Background, ¶ [0025]-[0034], [0044]-[0054], [0060]-[00656]; Data associated with a user at a server that contain polices.) 

Re Claim 9, Foxhoven discloses the method of claim 1, wherein user device accesses the responding device via an enterprise network. (Foxhoven; FIG. 1-3; ¶ [0038], [0052]-[0056]; A enterprise network.) 

Re Claim 10, Foxhoven discloses the method of claim 1, wherein the policy comprises an enterprise policy. (Foxhoven; FIG. 1-3; ¶ [0038], [0052]-[0066]; A policy associated with a enterprise.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 12-14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxhoven et al. (US 2017/0310709 A1) and further in view of Joly et al. (US 2005/0257244 A1) 
Re Claim 2, 12 & 17, Foxhoven discloses the method of claim 1, yet does not explicitly suggest wherein the data indicative of the user device comprises data indicative of a role associated with the user device.  
However, in analogous art, Joly teaches wherein the data indicative of the user device comprises data indicative of a role associated with the user device. (Joly; FIG. 1-3; Summary, ¶ [0069]-[0070]; The assignment of roles to users.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Foxhoven in view of Joly to assign roles for the reasons of assigning roles to users in a management group associated with a domain name system. (Joly Abstract & ¶ [0047], [0070]) 

Re Claim 3, 13 & 18, Foxhoven-Joly discloses the method of claim 2, wherein the role associated with the user device is based upon a role associated with a user of the user device. (Joly; FIG. 1-3; Summary, ¶ [0069]-[0070]; The assignment of roles to users.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Foxhoven in view of Joly to assign roles for the reasons of assigning roles to users in a management group associated with a domain name system. (Joly Abstract & ¶ [0047], [0070]) 

Foxhoven-Joly discloses the method of claim 2, wherein the policy sets the level of access of the user device to the responding device based upon the role associated with the user device. (Joly; FIG. 1-3; ¶ [0070]; Polices/Rules associated with assigned roles.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Foxhoven in view of Joly to assign roles for the reasons of assigning roles to users in a management group associated with a domain name system. (Joly Abstract & ¶ [0047], [0070]) 

Claim(s) 6 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxhoven et al. (US 2017/0310709 A1) and further in view of McGovern et al. (US 9,813,285 B1). 
Re Claim 6 & 20, Foxhoven discloses the method of claim 5, yet does not explicitly suggest wherein applying the policy comprises denying the user device access to the responding device by redirecting the user device to the notification server.  
However, in analogous art, McGovern teaches wherein applying the policy comprises denying the user device access to the responding device by redirecting the user device to the notification server. (McGovern; FIG. 1; Col. 3 Ln. 19 – Col. 4 Ln. 32, Col. 5 Ln. 64 – Col. 9 Ln. 45; The embodiment(s) detail denying access.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Foxhoven in view of McGovern to deny access for the reason of providing authorization from a server. (McGovern Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443